Order modified by granting motion to extent of enjoining defendants and each of them from putting up, selling or offering for sale a product which might resemble in appearance plaintiffs’ product, in boxes or containers of approximately the same shape and dimensions or having a color similar to plaintiffs’ color, together with printing matter of similar color and general scheme to that of plaintiffs; and as so modified affirmed, without costs. The amount of the bond to be fixed upon the settlement of the order. No opinion. Settle order on notice. Present — Finch, P. J., Merrell, McAvoy, Martin and O’Malley, JJ.